Citation Nr: 1539561	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at an October 2012 travel Board hearing.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the claim of entitlement to service connection for glaucoma for additional development.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran has sought service connection for glaucoma. However, during the course of his appeal, the medical evidence has shown that the Veteran actually has two eye disabilities (cataracts and glaucoma).  As such, the Board has recharacterized the issue of entitlement to service connection for glaucoma into two separate issues.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's cataracts are etiologically related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for cataracts, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

VA regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for an eye disability, secondary to his service-connected diabetes mellitus.

He underwent a VA examination for this claim in June 2014 and an opinion was provided in May 2015.  The history included cataracts in both eyes for which the Veteran had undergone surgeries.  Based on review of the claims file and interview and examination of the Veteran, a VA examiner diagnosed cataracts and opined that the cataracts that the Veteran "had in the past is most likely caused by diabetes mellitus."  The rationale provided was the Veteran's relatively young age of 54 for development of cataracts and the absence of a history of trauma.     

The Board finds that the VA examiner's opinion provides a positive nexus between the Veteran's service-connected diabetes mellitus and his cataracts.  There is no evidence weighing against the VA examiner's opinion.  Therefore, the Board finds service connection is warranted on a secondary basis.


ORDER

Entitlement to service connection for cataracts as secondary to service-connected diabetes mellitus is granted.


REMAND

Action ordered in the Board's prior remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268   (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran has a current diagnosis of glaucoma.  He contends that the glaucoma is secondary to his service-connected diabetes mellitus.  

As noted in the previous remand, the Board found that the August 2009 and April 2012 VA examinations and opinions of record were not adequate to address the claim on a secondary basis, to include the question of aggravation.  The case was remanded for further VA examination and opinion.

The Veteran underwent further VA examination in June 2014 and an opinion was provided in May 2015.  A VA examiner opined that the Veteran's glaucoma is less likely as not caused by his diabetes mellitus.  The rationale provided was that diabetes mellitus "is not a factor for development of glaucoma.  And there is no definite research study that ruled out the relationship of diabetes mellitus and glaucoma."     

The Board finds that the rationale provided by the examiner is confusing and essentially did not provide any further clarification or insight as to whether the Veteran's glaucoma is secondary to his diabetes mellitus.  Moreover, the examiner did not address the question of aggravation as requested by the Board in the April 2014 remand.  Further VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and advisory medical opinion as to:

Whether it is at least as likely as not that the Veteran's currently diagnosed glaucoma is proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.   38 C.F.R. 
§ 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


